                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

KELLY BECK,                                      )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )    No. 1:21-cv-300-PLM-RSK
                                                 )
JERRY VERHAGEN, doing business as                )
Hamlin Ross & Associates,                        )
                                                 )
       Defendant.                                )

             ORDER GRANTING DEFAULT JUDGMENT AND JUDGMENT

       THIS CAUSE having come before the Court to consider, Plaintiff’s, KELLY BECK,

Motion for Default Judgment against Defendant, JERRY VERHAGEN, and upon consideration

and after due deliberation and sufficient cause appearing therefore, it is ORDERED and

ADJUDGED that Plaintiff’s Motion for Default Judgment is granted and it is FURTHER

ORDERED that Plaintiff, KELLY BECK, recover from Defendant, JERRY VERHAGEN, the

following amount plus any applicable interest:

               $1,000.00 in statutory damages for violations of the FDCPA
               $ 150.00 in statutory damages for violations of the MOC
               $ 457.00 in costs
               $3,423.50 in attorney’s fees
               __________________________
               $5,030.50     TOTAL


        July 6, 2021
Dated: ___________                           /s/ Paul L. Maloney
                                            Paul L. Maloney,
                                            United States District Judge
